Title: From Thomas Jefferson to Tench Coxe, [31 December 1800]
From: Jefferson, Thomas
To: Coxe, Tench



[31 Dec. 1800]

I shall neither frank nor subscribe my letter, because I do not chuse to commit myself to the fidelity of the post office. for the same reason I have avoided putting pen to paper through the whole summer, except on mere business, because I knew it was a prying season. I recieved from time to time papers under your superscription which shewed that our friends were not inattentive to the great operation which was agitating the nation. you are by this time apprised of the embarrasment produced by the parity of votes between the two republican candidates. the contrivance in the constitution for marking the votes works badly, because it does not enounce precisely the true expression of the public will. we do not see what is to be the [result?] of the present difficulty. the Federalists, among whom those of the republican section are not the strongest, propose to prevent an election in Congress, & to transfer the government by an act to the C.J. (Jay) or Secretary of state or to let it devolve on the Pres. pro tem. of the Senate till next December, which gives them another year’s predominance, and the chances of future [ascendancy?] the Republicans propose to press forward to an election. if they fail [in] this, a concert between the two higher candidates may prevent the [diso]lution of the government & danger of anarchy, by an operation, bungling indeed & imperfect, but better than letting the legislature take the  nomination of the Executive entirely from the people. excuse the infrequency of my acknolegements of your kind attentions. the danger of interception makes it prudent for me not to indulge my personal wishes in that way. I pray you to accept assurances of my great esteem.
